Per Curiam.

It was improper to vacate the original judgment which had been directed to stand as security when defendant’s default was opened. This judgment, except as to such portion thereof as is in excess of the amount recovered by plaintiff after *968trial, remains of record and continues unimpaired as a lien against the property of the defendant. (Mott v. Union Bank of City of N. Y., 38 N. Y. 18; Pomeroy v. Hocking Valley Ry. Co., 187 App. Div. 158; Tierney v. Helvetia Swiss Fire Ins. Co., 126 App. Div. 446; MacDougall v. Hoes, 27 Misc. 590; Ingber v. De Friesse, 109 N. Y. S. 2d 419; 7 Carmody-Wait, New York Practice, § 162, p. 422.)
The judgment entered July 11,1958 should be affirmed, without costs. The order dated September 5,1958 should be vacated and judgment of January 22, 1958 reinstated, to extent indicated herein, as of the date of its original entry.
Concur — Pette, Hart and Brown, JJ.
Judgment affirmed, etc.